 1

 2

 3

 4

 5
                                     UNITED STATES DISTRICT COURT
 6                                  WESTERN DISTRICT OF WASHINGTON
                                              AT SEATTLE
 7
     KARI ANN WILSON,
 8
                                        Plaintiff,                Case No. C20-195 RAJ
 9
               v.                                                 ORDER GRANTING UNOPPOSED
10                                                                MOTION FOR EXTENSION OF
     COMMISSIONER OF SOCIAL SECURITY,                             TIME TO FILE ANSWER
11
                                        Defendant.
12
     This matter is before the Court on Defendant’s motion requesting an additional 28 days to file an
13
     answer. Dkt. 8. 1 Based on the circumstances described in Defendant’s motion and
14 accompanying declaration, and that Plaintiff does not oppose the motion, it is hereby ORDERED
     that the motion is GRANTED and the Responsive due date shall be amended as follows:
15
           •   Defendant shall have up to and including May 8, 2020, to file a Response to Plaintiff’s
16
               Complaint.
17             DATED this 14th day of April, 2020.

18

19

20
                                                                 A
                                                                 The Honorable Richard A. Jones
21                                                               United States District Judge

22

23   1
         Counsel is reminded to comply in future with the local rules requiring filing a proposed order. See Local
     Rules W.D. Wash. LCR 7(b)(1), 5(d).



     ORDER GRANTING UNOPPOSED MOTION FOR EXTENSION OF
     TIME TO FILE ANSWER - 1
